Name: 89/526/EEC: Council Decision of 18 September 1989 accepting on behalf of the Community the Resolution of the Inland Transport Committee of the Economic Commission for Europe concerning technical assistance measures for the implementation of the International Convention on the Harmonization of Frontier Controls of Goods
 Type: Decision
 Subject Matter: cooperation policy;  international affairs;  tariff policy;  politics and public safety
 Date Published: 1989-09-22

 22.9.1989 EN Official Journal of the European Communities L 273/27 COUNCIL DECISION of 18 September 1989 accepting on behalf of the Community the resolution of the Inland Transport Committee of the Economic Commission for Europe concerning technical assistance measures for the implementation of the International Convention on the Harmonization of Frontier Controls of Goods (89/526/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular to Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the International Convention on the Harmonization of Frontier Controls of Goods was approved by the Community by means of Regulation (EEC) No 1262/84 (1) and entered into force on 12 September 1987; Whereas the aim of the resolution of the Inland Transport Committee of the Economic Commission for Europe concerning technical assistance measures for the implementation of the International Convention on the Harmonization of Frontier Controls of Goods is the facilitation of international trade by furnishing to developing countries, upon their request and upon mutually agreed conditions, any technical assistance deemed necessary for the implementation of the said Convention; Whereas the Community is interested in facilitating international trade through the harmonization of frontier controls of goods; Whereas the resolution in question may be accepted by the Community with immediate effect, HAS DECIDED AS FOLLOWS: Article 1 The resolution adopted by the Inland Transport Committee of the Economic Commission for Europe on 4 February 1983 concerning technical assistance measures for the implementation of the International Convention on the Harmonization of Frontier Controls of Goods is hereby accepted on behalf of the Community with immediate effect The text of the resolution is attached to this Decision. Article 2 The President of the Council shall designate the person empowered to notify the Executive Secretary of the Economic Commission for Europe of the acceptance, by the Community, with immediate effect, of the resolution referred to in Article 1. Done at Brussels, 18 September 1989. For the Council The President E. CRESSON (1) OJ No L 126, 12. 5. 1984, p. 1. TECHNICAL ASSISTANCE MEASURES FOR THE IMPLEMENTATION OF THE INTERNATIONAL CONVENTION ON THE HARMONIZATION OF FRONTIER CONTROLS OF GOODS RESOLUTION No 230 adopted by the Inland Transport Committee on 4 February 1983 THE INLAND TRANSPORT COMMITTEE, BEARING IN MIND the International Convention on the Harmonization of Frontier Controls of Goods (Geneva, 1983), EXPRESSING THE WISH that the greatest possible number of countries should be able to accede to the Convention and that its provisions should be put soon into effect, RECOMMENDS that the Contracting Parties to the Convention should endeavour to furnish to the developing countries, upon their request and upon mutually agreed conditions, any technical assistance deemed necessary for the implementation of the said Convention, REQUESTS the Executive Secretary of the Economic Commission for Europe to bring this resolution to the attention of the other regional economic commissions and competent bodies of the United Nations, inviting them to take it into account when preparing and executing their technical assistance programmes, REQUESTS governments to notify the Executive Secretary, if possible by 1 April 1985 whether they accept this resolution, REQUESTS the Executive Secretary to circulate the replies received from the governments.